Citation Nr: 0409754	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than June 24, 1994, for 
the grant of service connection and a 100 percent rating for the 
veteran's Crohn's Disease, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
September 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2001 denial by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO) of the 
appellant's claim for accrued benefits due the veteran, based on 
his entitlement to an effective date earlier than June 24, 1994, 
for the grant of service connection and a 100 percent rating for 
Crohn's Disease.  The appellant filed a notice of disagreement 
with the RO's decision later in December 2001.  After receiving a 
statement of the case in January 2003, the appellant perfected her 
appeal to the Board by timely filing a substantive appeal in 
February 2003.  

As will be explained below, this appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The appellant in this case, who is in receipt of Dependency and 
Indemnity Compensation benefits based on the veteran's death 
having been service connected, seeks an earlier effective date for 
a 100 percent rating of the veteran's service connected 
disability, for accrued benefits purposes.  In regard to this 
claim, the veteran's representative has requested a remand of this 
case to ensure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  That law set forth various notice requirements to 
which VA must adhere and described VA's duty to assist claimants.  
The notice requirements include informing the claimant of the 
information and evidence necessary to substantiate a claim.  The 
information the RO appears to have provided in this case addresses 
a different matter than that which the claimant is pursuing.  (The 
VA letter addressed a claim of clear and unmistakable error in a 
prior decision, rather than the requirements for entitlement to 
accrued benefits.)  This deficiency will need to be remedied.  

Accordingly, the Board finds that the appellant's claim should be 
remanded for the following actions:

1.  Ensure that all VCAA notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any 
other applicable legal precedent.  Particularly, the RO must 
notify the appellant of the applicable provisions of the VCAA, 
including what evidence is needed to support her claim for accrued 
benefits, what evidence VA will develop, and what evidence the 
appellant must furnish.  

2.  After the above requested action has been completed, the claim 
of entitlement to an effective date earlier than June 24, 1994, 
for the grant of service connection and a 100 percent rating for 
the veteran's Crohn's Disease, for the purpose of accrued benefits 
should be re-adjudicated.  If the benefit sought on appeal remains 
denied, the appellant and her representative should be provided a 
supplemental statement of the case that sets out the appropriate 
laws and regulations governing the award of accrued benefits by 
VA, and they should be afforded an appropriate period of time to 
respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



